Mr. Presiding Justice McBride delivered the opinion of the court. 4. Banks and banking, § 145*—what evidence admissible to rebut claim of overdraft. In an action by a bank against a customer on a promissory note, and in which the correctness of an overdraft, the authority of an employee of defendant, who was cashier of defendant’s bank in another town, to borrow money of plaintiff and charge it to defendant’s account, and the alleged failure to credit payments on the note instead of on the overdraft were involved, evidence by the defendant as to a conversation, with an officer of the plaintiff regarding the correctness of the overdraft in which he stated that such cashier had “skinned” him out of a lot of money, is admissible, especially where both parties had testified concerning the correctness of the overdraft. 5. Appeal and ekkob, § 1523*—when instruction harmless. An instruction in an action by a bank against a customer on a note, the defense to which was that the bank had improperly applied payments on an alleged overdraft instead of on the note, and that the customer was not indebted on such overdraft, that if plaintiff had overcharged defendant’s account without his permission or authority to an amount equal to a certain sum and defendant had not afterwards ratified the action of the bank in so doing then defendant would be entitled to have such sum credited on the note, criticized, but held to be harmless because of the fact that the entire overdraft was disputed, instead of part of it.